Case 2:19-cv-05872-SVW-AGR Document 1 Filed 07/09/19 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
  4     San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
  5     San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
  6     phylg@potterhandy.com
  7     Attorneys for Plaintiff
  8
  9
 10                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 11
 12
        Brian Whitaker,                           Case No.
 13
                  Plaintiff,
 14                                               Complaint For Damages And
          v.                                      Injunctive Relief For Violations
 15                                               Of: American’s With Disabilities
        Apelila and J, LLC, a California          Act; Unruh Civil Rights Act
 16     Limited Liability Company; and
        Does 1-10,
 17
                  Defendants.
 18
 19
            Plaintiff Brian Whitaker complains of Apelila and J, LLC, a California
 20
      Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
 21
      follows:
 22
 23
 24     PARTIES:
 25     1. Plaintiff is a California resident with physical disabilities. He is
 26   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
 27   injury. He is a quadriplegic. He uses a wheelchair for mobility.
 28     2. Defendant Apelila and J, LLC owned Ono Hawaiian BBQ located at or


                                             1

      Complaint
Case 2:19-cv-05872-SVW-AGR Document 1 Filed 07/09/19 Page 2 of 7 Page ID #:2




  1   about 5300 Lankershim Blvd., North Hollywood, California, in March 2019.
  2     3. Defendant Apelila and J, LLC owned Ono Hawaiian BBQ
  3   (“Restaurant”) located at or about 5300 Lankershim Blvd., North Hollywood,
  4   California, currently.
  5     4. Plaintiff does not know the true names of Defendants, their business
  6   capacities, their ownership connection to the property and business, or their
  7   relative responsibilities in causing the access violations herein complained of,
  8   and alleges a joint venture and common enterprise by all such Defendants.
  9   Plaintiff is informed and believes that each of the Defendants herein,
 10   including Does 1 through 10, inclusive, is responsible in some capacity for the
 11   events herein alleged, or is a necessary party for obtaining appropriate relief.
 12   Plaintiff will seek leave to amend when the true names, capacities,
 13   connections, and responsibilities of the Defendants and Does 1 through 10,
 14   inclusive, are ascertained.
 15
 16     JURISDICTION & VENUE:
 17     5. The Court has subject matter jurisdiction over the action pursuant to 28
 18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 20     6. Pursuant to supplemental jurisdiction, an attendant and related cause
 21   of action, arising from the same nucleus of operative facts and arising out of
 22   the same transactions, is also brought under California’s Unruh Civil Rights
 23   Act, which act expressly incorporates the Americans with Disabilities Act.
 24     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 25   founded on the fact that the real property which is the subject of this action is
 26   located in this district and that Plaintiff's cause of action arose in this district.
 27
 28


                                                2

      Complaint
Case 2:19-cv-05872-SVW-AGR Document 1 Filed 07/09/19 Page 3 of 7 Page ID #:3




  1     FACTUAL ALLEGATIONS:
  2     8. Plaintiff went to the Restaurant in March 2019 with the intention to
  3   avail himself of its goods and services, motivated in part to determine if the
  4   defendants comply with the disability access laws.
  5     9. The Restaurant is a facility open to the public, a place of public
  6   accommodation, and a business establishment.
  7     10. Dining tables are one of the facilities, privileges, and advantages offered
  8   by Defendants to patrons of the Restaurant.
  9     11. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 10   to provide accessible dining tables.
 11     12. Currently, the defendants fail to provide accessible dining tables.
 12     13. Plaintiff personally encountered these barriers.
 13     14. By failing to provide accessible facilities, the defendants denied the
 14   plaintiff full and equal access.
 15     15. The failure to provide accessible facilities created difficulty and
 16   discomfort for the Plaintiff.
 17     16. The defendants have failed to maintain in working and useable
 18   conditions those features required to provide ready access to persons with
 19   disabilities.
 20     17. The barriers identified above are easily removed without much
 21   difficulty or expense. They are the types of barriers identified by the
 22   Department of Justice as presumably readily achievable to remove and, in fact,
 23   these barriers are readily achievable to remove. Moreover, there are numerous
 24   alternative accommodations that could be made to provide a greater level of
 25   access if complete removal were not achievable.
 26     18. Plaintiff will return to the Restaurant to avail himself of its goods and to
 27   determine compliance with the disability access laws once it is represented to
 28   him that the Restaurant and its facilities are accessible. Plaintiff is currently


                                             3

      Complaint
Case 2:19-cv-05872-SVW-AGR Document 1 Filed 07/09/19 Page 4 of 7 Page ID #:4




  1   deterred from doing so because of his knowledge of the existing barriers and
  2   his uncertainty about the existence of yet other barriers on the site. If the
  3   barriers are not removed, the plaintiff will face unlawful and discriminatory
  4   barriers again.
  5     19. Given the obvious and blatant nature of the barriers and violations
  6   alleged herein, the plaintiff alleges, on information and belief, that there are
  7   other violations and barriers on the site that relate to his disability. Plaintiff will
  8   amend the complaint, to provide proper notice regarding the scope of this
  9   lawsuit, once he conducts a site inspection. However, please be on notice that
 10   the plaintiff seeks to have all barriers related to his disability remedied. See
 11   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 12   encounters one barrier at a site, he can sue to have all barriers that relate to his
 13   disability removed regardless of whether he personally encountered them).
 14
 15   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 16   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 17   Defendants.) (42 U.S.C. section 12101, et seq.)
 18     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 19   again herein, the allegations contained in all prior paragraphs of this
 20   complaint.
 21     21. Under the ADA, it is an act of discrimination to fail to ensure that the
 22   privileges, advantages, accommodations, facilities, goods and services of any
 23   place of public accommodation is offered on a full and equal basis by anyone
 24   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 25   § 12182(a). Discrimination is defined, inter alia, as follows:
 26             a. A failure to make reasonable modifications in policies, practices,
 27                or procedures, when such modifications are necessary to afford
 28                goods,     services,     facilities,   privileges,    advantages,      or


                                                4

      Complaint
Case 2:19-cv-05872-SVW-AGR Document 1 Filed 07/09/19 Page 5 of 7 Page ID #:5




  1                accommodations to individuals with disabilities, unless the
  2                accommodation would work a fundamental alteration of those
  3                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  4            b. A failure to remove architectural barriers where such removal is
  5                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  6                defined by reference to the ADA Standards.
  7            c. A failure to make alterations in such a manner that, to the
  8                maximum extent feasible, the altered portions of the facility are
  9                readily accessible to and usable by individuals with disabilities,
 10                including individuals who use wheelchairs or to ensure that, to the
 11                maximum extent feasible, the path of travel to the altered area and
 12                the bathrooms, telephones, and drinking fountains serving the
 13                altered area, are readily accessible to and usable by individuals
 14                with disabilities. 42 U.S.C. § 12183(a)(2).
 15     22. When a business provides facilities such as dining tables, it must provide
 16   accessible dining tables.
 17     23. Here, accessible dining tables have not been provided.
 18     24. The Safe Harbor provisions of the 2010 Standards are not applicable
 19   here because the conditions challenged in this lawsuit do not comply with the
 20   1991 Standards.
 21     25. A public accommodation must maintain in operable working condition
 22   those features of its facilities and equipment that are required to be readily
 23   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 24     26. Here, the failure to ensure that the accessible facilities were available
 25   and ready to be used by the plaintiff is a violation of the law.
 26
 27
 28


                                              5

      Complaint
Case 2:19-cv-05872-SVW-AGR Document 1 Filed 07/09/19 Page 6 of 7 Page ID #:6




  1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  3   Code § 51-53.)
  4      27. Plaintiff repleads and incorporates by reference, as if fully set forth
  5   again herein, the allegations contained in all prior paragraphs of this
  6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  7   that persons with disabilities are entitled to full and equal accommodations,
  8   advantages, facilities, privileges, or services in all business establishment of
  9   every kind whatsoever within the jurisdiction of the State of California. Cal.
 10   Civ. Code §51(b).
 11      28. The Unruh Act provides that a violation of the ADA is a violation of the
 12   Unruh Act. Cal. Civ. Code, § 51(f).
 13      29. Defendants’ acts and omissions, as herein alleged, have violated the
 14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 15   rights to full and equal use of the accommodations, advantages, facilities,
 16   privileges, or services offered.
 17      30. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 18   discomfort or embarrassment for the plaintiff, the defendants are also each
 19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 20   (c).)
 21
 22             PRAYER:
 23             Wherefore, Plaintiff prays that this Court award damages and provide
 24   relief as follows:
 25           1. For injunctive relief, compelling Defendants to comply with the
 26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 27   plaintiff is not invoking section 55 of the California Civil Code and is not
 28   seeking injunctive relief under the Disabled Persons Act at all.


                                               6

      Complaint
Case 2:19-cv-05872-SVW-AGR Document 1 Filed 07/09/19 Page 7 of 7 Page ID #:7




  1      2. Damages under the Unruh Civil Rights Act, which provides for actual
  2   damages and a statutory minimum of $4,000 for each offense.
  3      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  5
      Dated: July 1, 2019             CENTER FOR DISABILITY ACCESS
  6
  7                                   By:
  8
                                      ______________________________
  9
                                             Russell Handy, Esq.
 10                                          Attorney for plaintiff
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                            7

      Complaint
